Let me take this
opportunity to congratulate the President and his country,
Uruguay, on his election to the presidency of the General
Assembly at its fifty-third session. I am convinced that his
experience and skills will help the General Assembly fulfil
its important tasks.
I would also like to thank Mr. Hennadiy Udovenko of
Ukraine for his work as President and to commend him on
his decisive guidance during the deliberations of the fifty-
second session of the General Assembly.
The world order is being rearranged. Our time is
marked by continuous change. It is of crucial importance
that this process of change take place in a peaceful way and
under the rules which the international community has
agreed upon. The United Nations has an indispensable role
in that regard and must be able to respond to the world?s
needs. While it is true that the United Nations is a
framework within which the Member States can pursue
their own national interests, the United Nations is above all
an instrument for making the common goals and aspirations
of humankind a realistic programme for a better future.
The world and its goals and challenges are changing,
and the United Nations has to change as well. It was a wise
decision for the Member States to support the Secretary-
General?s programme for reform and help him undertake
the necessary measures. We are glad to see that some of
the steps of this excellent programme have already made
the United Nations more responsive and more effective.
Only an efficient universal organization can help us
cope with the pressing challenges of globalization,
economic and social development, environmental changes
and the urgent need to protect and respect human rights.
We need the United Nations to protect our highest and
most basic goal: the maintenance of international peace
and security. Therefore, we expect that the remaining
proposals of the Secretary-General will be approved by
the Members during this session of the General
Assembly. This will allow us to move forward in the
reform and transformation of our United Nations.
Slovenia attaches special importance to the
promotion of the noble principles and values upon which
the United Nations is built. This is why we were
especially proud to be elected a non-permanent member
of the Security Council. The implementation of our key
foreign-policy objectives, which we pursue in our work
and endeavours in the Security Council, is, however,
challenged by an increasing number of threats to peace
and stability. Judgement, compassion and determination
must guide us in our struggle to offer new hope for
suffering people.
From the Balkans to Central Africa and Central
Asia, a particular type of warfare seems to be prevailing
in all conflicts. The civilian population is the main —
and, very often, also the only — target. Violations of
human rights, international humanitarian law and the most
horrible atrocities are becoming the usual consequences of
these conflicts. These violations and their political root
causes must be addressed by the international community
from the very start. We must act with unity and
determination to ensure that violations of humanitarian
law and human rights do not remain unpunished.
There are actors in the international community who
still believe that the threat or use of force is a legitimate
means of change. They consider political solutions and
negotiations only after and if military options fail. We can
see this in Africa, where new crises are succeeding the
old ones. We can see it in the continued arms race, even
in the nuclear field. We can also see it in Europe, with
Kosovo offering yet another humanitarian tragedy. As if
all of this were not enough, we also face the lowest, the
most unjustified violence of all — international terrorism,
which has harmed hundreds of innocent victims.
6


In Bosnia and Herzegovina the peace process is slowly
but definitely extending its roots. However, this process has
not yet become irreversible. The international community
still has an important role in leading the post-conflict
management of the situation. There is a growing need to
ensure economic reconstruction and provide adequate
economic aid. Slovenia is actively participating in those
efforts.
Many important issues in Bosnia and Herzegovina
remain to be solved. The number of returning refugees,
especially among minorities, has been substantially lower
than expected. In this regard, we commend the role of the
North Atlantic Treaty Organization, its Multinational
Specialized Unit and the international police transition force
for their role. Democratization and reconciliation are
indispensable elements in consolidating peace in Bosnia and
Herzegovina. Reconciliation, however, does not mean
impunity. In fact, there will be no reconciliation until all
war criminals are brought to justice. To this end, we expect
the cooperation of all countries concerned.
The situation in Kosovo has been giving rise to
legitimate international concerns for quite some time now.
Serious violations of human rights have been reported for
years. In recent months the population of Kosovo has been
subjected to a campaign of terror and forced to flee their
homes and seek refuge in the woods and mountains. The
international community should prevent humanitarian
catastrophe this winter and force all the parties in the
conflict to face their responsibilities. All forms of violence
against the civilian population in Kosovo must stop. The
Kosovo population needs a ceasefire and needs negotiations
to start now. This is a prerequisite for the process of the
return of refugees to start.
The United Nations has the means to organize an
effective international action for the maintenance of peace.
The Security Council is addressing most of these problems.
At the moment, Slovenia is proud to be a non-permanent
member of the Security Council. We are doing our best to
contribute to the common effort to ensure that peace is
maintained, international obligations respected, justice done
and innocent lives saved wherever and whenever possible.
Slovenian armed forces already participate in actions
to consolidate peace, security and stability. The conduct of
peace-support operations is an expression of Slovenia?s
political will and a reflection of the readiness of our armed
forces.
The wealth of experience the United Nations has
accumulated is impressive. However, in many ways
reform of its 50-year-old structure would greatly enhance
its effectiveness. Slovenia shares the view of the majority
of Member States that the Security Council also needs to
be and should be reformed. It should become more
representative and more up to date by expanding the
number of its non-permanent as well as permanent
members. It should become more effective in its decision-
making. Last but not least, it should become more
transparent, for its decisions affect all the Member States.
This year?s session of the General Assembly will be
marked significantly by the commemoration of an
important event, which continues to be an important
source of inspiration for United Nations activities today.
Fifty years have passed since the adoption of the
Universal Declaration of Human Rights, a historic
document that recognized the inherent dignity and equal
and inalienable rights of all members of the human family
as the foundation of freedom, justice and peace in the
world.
This is an appropriate time to reflect on what has
already been achieved and what still remains to be done
in the field of human rights. This is the time to reconfirm
our commitment and show our determination to promote
and protect the whole spectrum of human rights — civil
and political, as well as economic, social and cultural.
We believe strongly that the promotion and
protection of human rights is a legitimate concern of the
international community and calls for a high level of
international attention and cooperation. Slovenia strongly
supports the work of the International Criminal Tribunals
for the former Yugoslavia and for Rwanda and is pleased
to see the first ever verdict on the crime of genocide
handed down by an international criminal court. We also
see this as the most gratifying way to mark the fiftieth
anniversary of the Convention on the Prevention and
Punishment of the Crime of Genocide.
The successful completion of the United Nations
Diplomatic Conference on the establishment of an
International Criminal Court on 17 July of this year is a
historic step towards making the rule of law and human
rights truly universal. We hope that this will help provide
justice for victims, limit impunity and deter acts of
genocide, crimes against humanity and war crimes in the
next century.
7


The signing of the Ottawa Convention was an
important step forward towards the total ban of anti-
personnel landmines. We all have to start a global process
of demining and mine clearance operations in thousands of
mined areas all over the world. At the same time, the
process of the physical and mental rehabilitation of millions
of mine victims throughout the world should start as soon
as possible. Slovenia has already joined this process. The
Government of the Republic of Slovenia established the
International Trust Fund for Demining and Mine Victims
Assistance in Bosnia and Herzegovina. The main purpose
of the Fund is to raise financial resources and organize
demining operations and a programme of rehabilitation for
mine victims from Bosnia and Herzegovina. I would like to
take this opportunity to invite other countries to join us in
this noble effort.
At the end of the cold war, many countries anticipated
the end of the nuclear era. We were expecting an
accelerated process of elimination of nuclear weapons.
Unfortunately, and notwithstanding important successes in
the reduction of nuclear arms, the proliferation of nuclear
weapons has increased in recent years. Slovenia strongly
deplores nuclear tests and appeals to all countries to end
their military nuclear programmes.
Slovenia demonstrated its determination to contribute
to nuclear disarmament by joining seven other non-nuclear
countries — Brazil, Egypt, Ireland, Mexico, New Zealand,
South Africa, and Sweden — in launching the joint
declaration of eight Ministers for Foreign Affairs entitled
“Towards a nuclear-weapon-free world: the need for a new
agenda” [A/53/138]. The prime goal of our action was to
start new efforts for nuclear non-proliferation and nuclear
disarmament. We, the representatives of eight countries, are
firm in our efforts to enable forthcoming generations to
enjoy a world free of nuclear weapons.
This is the time for concrete action and visionary
initiatives. The evolution of the international system
requires both. Slovenia is aware of this important need. We
believe that such basic issues of international security as the
issue of nuclear arms need to be addressed in a realistic and
comprehensive manner.






